UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 12, 2010 (October 11, 2010) BIOCANCELL THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Delaware 333-156252 20-4630076 (State or other jurisdiction of incorporation) Commission File Number (IRS Employer Identification No.) Beck Science Center, 8 Hartom St, Har Hotzvim, Jerusalem, Israel, 97775 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: 972-2-548-6555 (Former name or former address, if change since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events BioCancell Therapeutics, Inc. has successfully completed animal studies, using hamsters, that examined the use of product-candidate BC-819 insequence with the FDA-approved drug Gemzar (Gemcitabine), as compared to the use of Gemzar alone, as treatment for pancreatic cancer. The drugs were administered to animals with pancreatic cancer, as part of BioCancell's preparations for considering the possibility of continued clinical development ofBC-819 as a treatment for pancreatic cancer. The results show that in animals treated with the sequence of BC-819 and Gemzar, the volume of cancerous growths shrank significantly, in comparison with the animals treated with Gemzar alone. In addition, there was no appearance of metastases in the animals treated with the combination of BC-819 and Gemzar, while approximately 63% of animals treated with Gemzar alone showed metastatic growths. BioCancell believes that, even though these trials took place on animals and not humans, the results provide a positive indication of the efficacyof BC-819 when combined with chemotherapy for treatment of pancreatic cancer. These results, together with expected results of a recently-completed Phase I/IIa clinical trial of BC-819 alone as a treatment for pancreatic cancer, will serve BioCancell in considering the manner of continued clinical development of BC-819 for this indication, including the possibility of commencement ofa Phase IIb clinical trial of BC-819 in sequence with Gemzar, for treatment of pancreatic cancer. The combination therapy is designed toreach maximum efficiency in treating a disease with ahigh level of mortality. As reported on August 17, 2010, the US Food and Drug Administration (FDA) granted orphan drug status to BC-819 for use in treating pancreatic cancer. This orphan drug approval camein addition to a previous approval of orphan drug status for BC-819 for use in treating ovarian cancer. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCANCELL THERAPEUTICS, INC. Dated: October 12, 2010 By: /s/ Avraham Hampel Avraham Hampel Company Secretary
